Citation Nr: 1201462	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as sleep disturbance, mood disturbance, difficulty concentrating, anxiety, avoidance, isolation, and panic attacks.    

2.  The Veteran is in receipt of service-connection for PTSD evaluated as 70 percent disabling; he has no other service-connected disabilities.

3.  The Veteran is not rendered unemployable due to his service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A December 2007 letter, sent prior to initial adjudication of the Veteran's claim for service connection, advised him of the evidence necessary to support his claim.  He was asked to submit or identify evidence specific to his claim.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.  

In July 2008 the Veteran was advised that VA had been unable to obtain his Social Security Administration (SSA) records.  He was asked to submit any such records in his possession.

In February 2010 the Veteran was advised of the evidence necessary to support his claim for a TDIU.  He was asked to submit or identify evidence specific to his claim.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

The Veteran was advised of the status of his claim in March 2010 and March 2011.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to the evaluation of his PTSD, the Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, identified VA and private records have been obtained and associated with the claims file.  The RO attempted to obtain records from SSA but was unsuccessful.  The Veteran has been afforded VA examinations.  The Board finds that the examinations were adequate in that they were performed by neutral, skilled providers who reviewed Veteran's history, conducted in-depth interviews and examinations, and offered sufficient rationale for their conclusions.  In sum, the Board finds that the overall lay and medical evidence of record is sufficient to evaluate the severity of his disability as well as its impact on his employability.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

	Evaluation of PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, as is the case with the Veteran's PTSD claim, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted but has determined that the disability has not significantly changed, and that a uniform rating is for application.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2011).

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2011).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

In his July 2007 claim, the Veteran stated that he had not been treated for PTSD but that he suffered from it.  

A VA outpatient record dated in January 2008 notes the Veteran's report of being nervous and down about his health issues.  He indicated that his energy level was low and that he had difficulty sleeping due to nightmares.  He also reported daily flashbacks.  He stated that he sometimes felt mad at the world.  He denied suicidal ideation.  He endorsed some auditory hallucinations, noting that he heard people in his house talking to him.  The Veteran related that he had been in a motor vehicle accident in September 2007 and that it had led to his worsening depression and health problems.  With respect to his occupational history, the Veteran reported that he worked in the coal mines for more than 20 years and that he had been retired from that work for about 20 years.  He also indicated that he had always worked on his own farm, raising, showing, and selling horses.  He reported that his first wife of 42 years died and that he subsequently married for four or five years and then divorced.  He noted that he had a girlfriend and that he was happy with that relationship.  On mental status examination the Veteran was cooperative.  His speech was clear.  His mood was reportedly bad, but his affect was broad.  Thought process, perception, and cognitive functions were within normal limits.  Insight and judgment were noted to be fair.  The diagnoses were mood disorder due to generalized medical condition and PTSD.  The provider assigned a GAF score of 51.

In February 2008 the Veteran was noted to be depressed, but with good insight and appropriate thought process.  The plan was to continue therapy every six weeks.  Subsequent VA outpatient records show similar objective findings, with reports of depression and irritability from the Veteran.

A VA examination was carried out in September 2008.  The Veteran's history was reviewed.  He reported that he completed eighth grade and started high school, but quit to work as a coal miner.  He indicated that following service, he returned to coal mining.  He reported no problems while he worked, but stated that he currently had difficulty managing routines of daily living.  He related that he was devastated by the loss of his first wife of 42 years, and that he was subsequently married to a controlling and abusive woman whom he divorced.  He stated that he had enormous difficulty living alone.  The examiner noted that the Veteran required encouragement to engage in activities such as household chores.  She also noted that the Veteran was in a serious motor vehicle accident in 2007 and that he had post-concussive syndrome, spine injuries, and loss of function of his right hand.  The Veteran's current complaints included loss impacting his feelings of self worth.  The examiner noted that he was beginning to suffer from dementia and that he consequently fixated on the past.  The Veteran endorsed intermittent thoughts of death with no plan.  He denied homicidal ideation.  On mental status examination, the Veteran was open and forthcoming.  Psychomotor activity was slow due to pain.  The Veteran reported exaggerated startle response and panic lasting for a few minutes.  His speech was spontaneous, and of normal rate, rhythm, clarity, and volume.  The Veteran was oriented.  Abstract reasoning was intact and intelligence was broadly average with cognitive functioning sufficient for the purposes of the visit.  Attention and concentration were poor.  Memory was impaired, with poor delayed recall, poor to fair recent recall, intact remote recall, and slowed processing noted.  Judgment and insight were noted to be fair.  The Veteran's prevailing mood was depressed, and his affect was of full range and tearful at times.  Thought processes were goal directed and organized, and thought content was within normal limits.  The Veteran denied perceptual abnormalities and his reality contact was intact.  He endorsed sleep disturbance and residual daytime exhaustion.  The examiner noted that the Veteran's spouse managed finances.  The Veteran endorsed panic attacks, especially after nightly nightmares.  He noted that he had intermittent panic and enduring anxiety following dreams.  He stated that symptoms such as palpitations, trembling, and shortness of breath lasted only a number of minutes and were followed by a feeling of emotional exhaustion.  The Veteran also endorsed depression with increased periods of anhedonia for the previous few years.  The diagnoses were mild PTSD, depressive disorder not otherwise specified, secondary to PTSD, and panic attacks.  The examiner noted that the Veteran's symptoms impacted the Veteran's execution of tasks of routine living and socialization.  She indicated that he was reclusive and dependent, and that his worsening health contributed to a loss of function and identity, which in turn contributed to increased combat related re-experiencing.  She assigned a GAF score of 63.  She indicated that the Veteran's prognosis was fair.  She concluded that the Veteran's PTSD symptomatology did not solely render him unemployable; she noted that age, progressive mild dementia, and worsening health conditions were more likely contributing to his not working.  

During VA outpatient treatment in May 2009 the Veteran reported that he had been hospitalized for the previous week for stress tests and a heart catheterization.  His mood was depressed, but judgment was appropriate.  

In a June 2009 statement, the Veteran related that his nightmares had become more frequent and that he was more anxious.  

In August 2009, the Veteran's VA social worker assigned a GAF score of 52.  At that time, the Veteran stated that he was doing fair but that he was not sleeping well.  He showed good insight.  In October 2009 the Veteran again expressed that he was not sleeping well.  He denied suicidal and homicidal ideation.  He had good insight.  The social worker again assigned a GAF score of 52.

An additional VA examination was conducted in March 2010.  The examiner reviewed documentation of VA mental health treatment.  The Veteran reported feelings of sadness on a daily basis, lasting the majority of the day.  He noted that talking to someone usually helped, and that he attempted to find company when feeling down.  He related that he no longer participated in previously enjoyable activities, but that this was due to physical limitations rather than lack of specific interest.  He described recurrent suicidal ideation and expressed feelings of worthlessness and guilt, mostly due to current medical issues including worsening memory problems.  He noted that his wife took care of everything in the household, partly due to his physical limitations.  He indicated that he felt close to his six children, and that he had contact with most on a daily basis.  He also indicated that he felt close to his siblings.  He identified five or six close friends with whom he had contact one or two times per week.  He reported positive relationships with neighbors.  With respect to leisure pursuits, the Veteran indicated that he watched television, read, and occasionally went to flea markets or out to eat with friends or his wife.  

On mental status examination, the Veteran's speech was slow, clear, and coherent.  His attitude was cooperative and friendly.  His affect was full, and he described his mood as bad 99 percent of the time.  With respect to attention, the Veteran was unable to do serial sevens or spell a word forward and backward.  He was oriented with respect to person and place but not to time.  Thought process and content were unremarkable.  Judgment and insight were intact.  He endorsed sleep impairment, noting that he had no significant difficulty getting to sleep but awoke from trauma dreams and could  not return to sleep.  Recent memory was severely impaired and immediate memory was moderately impaired.  The examiner noted that in the previous examination, the Veteran's responses to memory testing reflected mild dementia, and that at present, he reported significant distress related to continued memory impairment.  The Veteran related that his wife assisted with his activities of daily living due to medical issues and resulting physical limitations.  With respect to employment history, the Veteran reported that he developed "black lung" and a physician medically retired him.  He reported having experienced no occupational impairment attributable to mental health symptoms.  The diagnoses were chronic PTSD and depressive disorder not otherwise specified.  The examiner noted that the previous examiner had concluded that the depressive disorder was secondary to PTSD, but opined that depression was in part secondary to PTSD and in part secondary to the Veteran's current medical issues and physical limitations.  She assigned a GAF score of 52, noting that impairment and distress related to medical issues and cognitive problems was factored out to the extent clinically possible.  She concluded that the Veteran's prognosis was fair.  She indicated that PTSD signs and symptoms did not result in total occupational and social impairment.  She did state that there was reduced reliability and productivity due to PTSD symptoms, noting that the Veteran described persistently elevated anxiety and that he re-experienced military trauma resulting in considerable distress.  She concluded that social and occupational functioning appeared to be more impaired by medical problems and physical limitations than PTSD symptoms.  She concluded that the Veteran was not unemployable due solely to service-connected mental health symptoms.

In an April 2010 statement, the Veteran's wife described his dependence on her and discussed the ways in which she assisted him with daily tasks.  She indicated that he was totally dependent on her.  She noted that he was getting progressively worse.

In June 2010 the Veteran submitted copies of records from SSA.  They include private medical records dated in 1970 which show early second stage silicosis.  The treating physician concluded that the Veteran was totally and permanently disabled for gainful manual labor.

In an April 2011 lay statement, a friend of the Veteran's indicates that he worked with the Veteran for about four years.  He noted that the Veteran had trouble doing his job and that he spoke constantly of Korea.  He stated that if it was not for his wife, the Veteran would not be able to function on his own.

The Veteran was afforded an additional VA examination in April 2011.  His history was reviewed.  He reported that he was experienced a fall in October 2010 and that his health had declined dramatically since then.  He reported having diagnoses of Parkinson's disease, diabetes, high blood pressure, high cholesterol, and black lung.  He endorsed depressive symptoms which worsened in October 2010 when he began to experience significant  health problems.  He noted that he was depressed most of the day, nearly every day for the previous three years.  He endorsed markedly diminished interest in all, or almost all, activities most of the day, nearly every day; daily insomnia; fatigue of loss of energy; feelings of worthlessness or excessive inappropriate guilt; diminished ability to think or concentrate, or indecisiveness; and recurrent thoughts of death and recurrent suicidal ideation.  

On mental status examination, the Veteran's speech was slow.  He was cooperative and friendly.  His affect was constricted and his mood was hopeless and depressed.  He was unable to complete serial sevens.  He was oriented to person and place, but not to time.  Thought process was unremarkable.  Insight and judgment were intact.  He endorsed sleep impairment with crazy nightmares, but that with medication he was able to sleep for four hours.  There was no inappropriate behavior and the Veteran denied hallucinations.  He denied panic attacks.  He endorsed daily suicidal thoughts but no intent or plan.  The examiner noted that there were problems with activities of daily living but that they were due to physical problems and not related to PTSD.  Recent and immediate memory was severely impaired, and the examiner noted that the test score was consistent with dementia.  The diagnoses were chronic PTSD, depressive disorder, and cognitive disorder not otherwise specified.  The examiner noted that the Veteran's current most severe functional impairments were the result of major depressive disorder and cognitive disorder, including symptoms of chronically depressed mood, suicidal thoughts, lack of pleasure in activities, and memory impairment.  She indicated her belief that the Veteran's increase in depressive symptoms was related to his recent physical health decline as well of the death of his spouse.  She concluded that the Veteran's cognitive issues were not related to his PTSD or military experience.  She indicated that the Veteran had mild to moderate functional impairment from PTSD, such as sleep disturbances, physiological and psychological reactivity, and some arousal symptoms.  She pointed out that the Veteran's reporting of PTSD symptoms appeared to be unchanged since his last examination.  She assigned a GAF score of 53.  She opined that the Veteran's major depressive disorder and cognitive disorder were unrelated to his PTSD symptoms, and that the increase in depressive symptoms since the last examination was due to an increase in chronic physical health conditions affecting his mobility and energy level.  She concluded that PTSD signs and symptoms did not cause total occupational and social impairment.  She stated that although the Veteran might not be physically able to work, there was no evidence of total occupational impairment due solely to the PTSD symptoms.  

In an August 2011 statement, the Veteran indicated that PTSD  had cost him his job.  He stated that he could not work with others and when he had the chance to leave due to a physical illness, he took it.  He asserted that he had a really bad temper and could not deal with fellow workers.  

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the entire appellate period, an evaluation in excess of 70 percent is not warranted for the Veteran's PTSD.  In that regard, the Board observes that during this period, the Veteran has reported sleep disturbance, anxiety, depression, loss of interest in pleasurable activities, and significant isolation.  Objectively, the Veteran has demonstrated intact judgment and insight.  While he has been noted to demonstrate difficulty with memory, examiners have concluded that these cognitive issues are not related to the Veteran's PTSD.  In fact, the April 2011 VA examiner specifically concluded that the Veteran's cognitive issues were not related to his PTSD, and that his recent increase in depressive symptoms was related to his recent physical health decline as well as the death of his spouse.  She indicated that the impairment from PTSD was mild to moderate, and included sleep disturbance, reactivity, and some arousal symptoms.  
In essence, the evidence reflects symptoms that are contemplated by the criteria for a 70 percent evaluation.

While the Board accepts that the Veteran's PTSD has notable effects on his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The evidence also does not demonstrate obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance or hygiene; or inability to establish and maintain effective relationships.  In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that the currently assigned 70 percent evaluation for the Veteran's PTSD is appropriate.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

	TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

In this case, the Board finds that the criteria for a TDIU have not been met.  As discussed above, the Veteran's PTSD has been assigned a 70 percent evaluation. The Veteran meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

The current evaluation for the Veteran's PTSD clearly indicates a significant level of industrial impairment.  The Board also acknowledges that the Veteran left school following the eighth grade, and that his civilian work was limited to that of a coal miner.  However, the evidence does not support a finding that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.  In that regard, various VA examiners have concluded, following comprehensive interviews and review of the record, that the Veteran's PTSD alone does not render the Veteran unemployable.  Rather, they have pointed to unrelated cognitive problems, age, and worsening health conditions as the likely cause of unemployability.

The Board has considered the Veteran's recent statement that he left his mining job because of his PTSD symptoms and that he was unable to get along with his co-workers.  However, his reports to VA examiners are contradictory.  In September 2008 he denied problems while working; in March 2010 he also denied occupational impairment attributable to his mental health symptoms.  Moreover, the evidence also contains records showing that the Veteran retired from mining due to silicosis.  The statement by a former colleague notes only that the Veteran often talked about his experiences in Korea, but does not describe an individual unable to work due to his PTSD symptoms.  Thus, the Board finds that the Veteran's more recent statements with respect to the occupational impact of his PTSD to be less probative than previous statements made to medical providers. 

In summary, the evidence demonstrates that the Veteran's PTSD alone does not render him unemployable.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2011).  Accordingly, a TDIU is denied.


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


